Citation Nr: 0844726	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-12 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for hypertension, to 
include as secondary to his service connected 
pheochromocytoma.

3.  Entitlement to service connection for migraine headaches, 
to include as secondary to his service connected 
pheochromocytoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1992 to 
May 1997 and from January 1998 to April 1998.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision.
 

FINDINGS OF FACT

1.  The preponderance of medical evidence demonstrates that 
the veteran's left knee disability is the result of his time 
in service.

2.  The preponderance of medical evidence demonstrates that 
the veteran's hypertension is a direct result of his service 
connected pheochromocytoma.

3.  The preponderance of medical evidence demonstrates that 
the veteran's headaches are a direct result of his service 
connected pheochromocytoma.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a left knee 
disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Criteria for service connection for hypertension, as 
secondary to the veteran's service connected 
pheochromocytoma, have been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  Criteria for service connection for headaches, as 
secondary to the veteran's service connected 
pheochromocytoma, have been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

Knee

The veteran testified at a hearing before the Board that he 
injured his left knee in 1996 during his second training 
cruise in the Navy.  The veteran indicated that he reported 
the injury, but was only given Motrin and a wrap for his 
knee.

Service treatment records confirm treatment of a left knee 
injury in July 1996, where it was noted that the veteran had 
strained his left knee while on shore patrol.  On a medical 
history survey in February 1997, the veteran reported 
recurrent left knee pain since July 1996.  Additionally, a 
friend and coworker of the veteran who has known him for more 
than 20 years wrote a letter in March 2007 indicating that 
the veteran had written him in 1996 and reported that he had 
injured his left knee while on shore patrol.   

In September 2005, a private physician wrote that the veteran 
injured his left knee in July 1996 when he stepped down from 
an uneven curb.  She indicated that the veteran had a current 
left lateral meniscal tear which would correlate with his 
description of the injury in service.  

In January 2006, the veteran underwent a VA examination of 
his left knee.  The examiner diagnosed him with a chronic 
strain of the knee, and noted the knee injury in 1996.  
However, based on the lack of any subsequent treatment for 
approximately 10 years, the examiner opined that it was not 
as likely as not that the left lateral meniscus tear was 
related to his military service.

However, while the examiner noted the absence of treatment 
for a number of years, he did not have the benefit of the 
veteran's credible testimony that he had pain and discomfort 
in his left knee throughout the time between his in-service 
knee injury and his treatment in 2005, which was subsequently 
provided at a hearing before the Board in June 2008.  

The veteran underwent a VA examination in June 2008 at which 
he once again reported his injuring his left knee in 1996 
while in the Navy, when he twisted it stepping off a curb.  
The veteran also reported having knee pain off and on, which 
culminated in surgery in 2005.  The examiner diagnosed the 
veteran with a chronic left knee strain, but gave no opinion 
as to the etiology of the disability.

In May 2008, the veteran's surgeon, Dr. Olsen, wrote a letter 
indicated that an MRI had shown some arthritic changes in the 
left knee which did not respond to conservative treatment, 
and the veteran had an arthroscopy of his knee in November 
2005.  Dr. Olsen indicated that after a thorough review of 
the veteran's military records and his records from treating 
the veteran, that it was more likely than not that the 
veteran's current left knee condition is the result of a fall 
and twisting type injury sustained to his knee approximately 
ten years earlier while on active duty. 

In this case, it is well documented that the veteran injured 
his left knee while in service, and he has consistently, and 
credibly, reported the manner in which he injured his knee.  
Additionally, the veteran credibly testified that while he 
had not sought medical treatment for his knee in the years 
following service, he continued to have knee problems which 
he self medicated; and, he added that because he was having 
considerable health problems as a result of the 
pheochromocytoma tumor, treatment of his knee was not his top 
medical priority.  As such, the lack of medical treatment 
records for his left knee is understandable. 

Thus, the evidence shows two doctors have related the 
veteran's current left knee disability to his time in service 
based on the veteran's credible statements.  One of them also 
had the benefit of reviewing the veteran's military treatment 
records.  While the VA examiner felt that the veteran's 
current left knee disability was not related to his in-
service injury, given the medical evidence in support of the 
veteran's claim, the Board concludes that the probative 
evidence is at least in relative equipoise; and therefore 
reasonable doubt must be resolved in the veteran's favor.  As 
such, service connection for a left knee disability is 
granted.   


Hypertension and headaches

The veteran testified at a hearing before the Board that he 
believed his hypertension and headaches were caused by his 
service connected pheochromocytoma.  The veteran indicated 
that he was diagnosed with pheochromocytoma around 2000, (the 
symptoms of which were shown in service); and, while the 
tumor was removed, the veteran indicated that several 
residual symptoms persisted.  Specifically, the veteran 
indicated that his blood pressure was currently out of 
control, and he testified that he continued to have headaches 
that would come and go.  The veteran stated that he would 
have a headache about every two months, which he would treat 
by laying down in a dark room.

In his substantive appeal, the veteran indicated that he 
continued to have hypertension even after the removal of the 
tumor.  While he admitted that it was no longer as life 
threatening, he indicated that it was abnormally high for a 
man of his age, and he reported that he did not have high 
blood pressure prior to the development of his tumor.  The 
veteran also indicated that his headaches and nausea were 
sporadic and unpredictable.  

A longtime friend and current coworker of the veteran, who 
has known him for more than 20 years, wrote a letter in March 
2007 indicating that he had lived with the veteran when they 
were both stationed in Virginia and he remembered the veteran 
complaining of terrible headaches, as well as nausea and 
vomiting, back then.  He indicated that following the removal 
of the pheochromocytoma the veteran's symptoms were less 
severe, but he reported that the veteran continues to have 
headaches and high blood pressure.

In January 2005, the veteran's private doctor, Dr. Draelos, 
indicated that the veteran had undergone surgery to have a 
pheochromocytoma removed from his right adrenal gland.  Dr. 
Draelos commented that the veteran had presented with high 
blood pressure, and he noted that a pheochromocytoma is a 
rare tumor of the adrenal gland and is a potential cause of 
severely elevated blood pressure.  Dr. Draelos indicated that 
the veteran reported that in 1996 he began to experience 
dizziness, headaches, and fainting; and he opined that it was 
likely that these symptoms were caused by the 
pheochromocytoma.

In July 2005, the veteran had a VA examination.  It was noted 
that the veteran's pheochromocytoma was diagnosed in 2000, 
but that symptoms had begun in 1995.  Currently, it was noted 
that the veteran was in remission, although he continued to 
have headaches among other symptoms.  It was noted that the 
veteran had headaches every day that were treated, as well as 
hypertension.  The examiner noted that the veteran had 
presented for treatment of a headache in service in February 
1997, and he opined that the veteran's headaches were a 
separate problem from the pheochromocytoma, but he did not 
address whether the headaches were independently related to 
service.  The examiner also hypothesized that if hypertension 
was related to the pheochromocytoma, it would have resolved 
with successful treatment of the tumor.

In response, the veteran submitted an article on 
pheochromocytoma from the National Institute of Health (NIH).  
The article reported that symptoms of pheochromocytoma 
included severe headaches and high blood pressure; and, even 
after successful surgery to remove a pheochromocytoma tumor, 
the article acknowledged that high blood pressure may not be 
resolve in as much as 25 percent of people, although it was 
noted that control was usually achieved in these cases with 
standard treatments for hypertension.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, the 
treatise evidence submitted by the veteran is not accompanied 
by the opinion of any medical expert.  Nevertheless, the 
article is from a credible government agency and addresses 
the general nature of the veteran's disease, listing the very 
symptoms which the veteran has credibly reported 
experiencing.  As such, this evidence is taken as additional 
support for the veteran's contentions.

In February 2005, Cary Lacefield, D.O. indicated that the 
veteran was examined in October 2000 and found to have 
elevated blood pressure with associated pounding headaches.  
From these symptoms, the veteran was diagnosed with 
pheochromocytoma.  Dr. Lacefield noted that even after the 
cholecystectomy and right adrenalectomy, the veteran 
continued to have hypertension; and from a review of the 
veteran's medical records Dr. Lacefield observed that the 
veteran had had elevated blood pressure, headaches, 
dizziness, and loss of consciousness for several years prior 
to his diagnosis.  Dr. Lacefield then opined that these 
symptoms were most likely due to the pheochromocytoma.

In September 2005, Dr. Lacefield indicated that the veteran 
continued to have high blood pressure and opined that it was 
the result of his pheochromocytoma.  Dr. Lacefield also 
indicated that the veteran continued to have headaches.

In October 2005, Dr. McCrory indicated that he concurred with 
Dr. Draelos' opinion that the veteran's continued 
hypertension was connected to his service connected 
pheochromocytoma.

The veteran was diagnosed with a pheochromocytoma tumor, 
based on his reporting of symptoms which included headaches 
and hypertension.  While the tumor was successfully removed, 
hypertension and headaches, even if somewhat abated, have 
remained.  Additionally, medical information from one of the 
foremost medical institutions in the country, NIH, 
specifically reported that 25 percent of people continue to 
have hypertension even after successful excision of a 
pheochromocytoma tumor.  Furthermore, the veteran's claim was 
supported by the medical opinions of several doctors who 
linked his hypertension and headaches to his service 
connected pheochromocytoma.  While the VA examiner suggested 
that the hypertension would have resolved, he failed to 
address the NIH article.  As such, the Board finds that the 
evidence for and against the veteran's claim is at the very 
least in relative equipoise, and therefore the law mandates 
that reasonable doubt be resolved in the veteran's favor.  
Accordingly, the veteran's claims of entitlement to service 
connection for hypertension and for headaches are granted.

In light of these results, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for a left knee disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for hypertension, as secondary to the 
veteran's service connected pheochromocytoma, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for migraine headaches, as secondary to 
the veteran's service connected pheochromocytoma, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


